Title: You know why we tell you to listen to your lawyer? So you don't do pants on head stupid shit like this.
Question:
Answer #1: &gt; None of the women who came forward were ever in a position where I could make or break their careers. Sexual Harassment requires that I have such power.

Can't get past those two sentences. Literally cannot. Answer #2: I'm out of the loop, who the hell is this guy?Answer #3: This is the guy that shows up at every corporate sexual harassment training and doesn’t understand why staring a woman up and down, slapping her on the ass, and saying “Great ass hon!” is sexual harrassment. They for some reason only understand that quid pro quo harrassment is sexual harrassment the rest is just “how you play the game!”

Answer #4: I feel sexually harassed by the stupidity in his post. His attorney was probably rolling in laughter as he or she read it - hopefully while billing him for the time. Answer #5: M E G A F U C K E DAnswer #6: scroll to the [https://gizmodo.com/robert-scobles-flawed-understanding-of-sexual-harassmen-1819853302](update at the bottom of this article) and writhe in pain as he tries to explain his illogic